Gibson, C. J.
This proceeding lies exclusively against the land; and it furnishes a decisive objection to a decree of sale in it, that the terre-tenants are not parties to it. But being in the nature of a bill in equity, they may yet be made so by serving them with notice to come in and defend for their particular interests. To do so, however, it is necessary to reverse the decree, and remit the record for adjudication de novo when they shall have been heard. For that purpose the pleadings ought to be amended so as to present the naked question whether Elizabeth Jenkins is liable at all, without regard to favour, to account to John S. Jenkins for profits either as a co-tenant or as his bailiff and receiver,
Decree reversed, and •procedendo awarded,